

116 HR 5920 IH: Monarch Action, Recovery, and Conservation of Habitat Act of 2020
U.S. House of Representatives
2020-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5920IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2020Mr. Panetta (for himself, Mr. Carbajal, Mr. Rodney Davis of Illinois, Mr. Woodall, Ms. Barragán, Mr. Blumenauer, Mr. Cohen, Mr. Courtney, Mr. Cox of California, Mr. DeFazio, Mrs. Dingell, Ms. Eshoo, Mr. Harder of California, Mr. Hastings, Mr. Huffman, Mr. Grijalva, Mr. King of New York, Mr. McNerney, Ms. Pingree, Mr. Thompson of California, Ms. Wild, Mr. Loebsack, Mr. Correa, Mr. Costa, and Mr. Luján) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Natural Resources, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo encourage and facilitate efforts by States and other stakeholders to conserve and sustain the western population of monarch butterflies, and for other purposes.1.Short titleThis Act may be cited as the Monarch Action, Recovery, and Conservation of Habitat Act of 2020 or the MONARCH Act of 2020.2.FindingsCongress finds that—(1)the population of western monarch butterflies is at imminent risk of extinction;(2)over the past 3 decades, the population of western monarch butterflies has declined by more than 99 percent due to prolonged drought, loss of milkweed and native pollinator habitat, loss of breeding and overwintering habitat, and climate change;(3)in 2019, the population of western monarch butterflies maintained a historic low of approximately 29,000 butterflies, falling below the predicted extinction threshold;(4)the extinction of the population of migratory western monarch butterflies is now likely to occur within the next 2 decades if urgent action is not taken;(5)actively restoring native milkweed and nectar plants, monarch overwintering habitat, and other pollinator habitat, and ensuring that key habitats are protected from destruction, are critical to ensuring the survival of western monarch butterflies and can also help facilitate conservation of other essential pollinators; and(6)enhancing pollinator populations can result in improved pollination services for neighboring land, including agriculture and wildlife ecosystems.3.DefinitionsIn this Act:(1)ConservationThe term conservation means the use of each method or procedure necessary to protect habitats of western monarch butterflies, including—(A)the protection, restoration, and management of overwintering, breeding, and migratory habitats;(B)assistance in the development and implementation of national, regional, State, and local conservation and management plans; and(C)community outreach and education.(2)FundThe term Fund means the Western Monarch Butterfly Rescue Fund established by section 5(a).(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)Western monarch butterflyThe term western monarch butterfly means the monarch butterfly population that overwinters along the coast of the State of California and breeds across the States of California, Arizona, Nevada, Washington, Oregon, Idaho, and Utah.4.Western monarch butterfly conservation grant program(a)In generalSubject to the availability of funds and in consultation with other Federal officials, the Secretary of Agriculture (referred to in this section as the Secretary) shall use amounts in the Fund to provide grants for projects for the conservation of western monarch butterflies for which project proposals are approved by the Secretary in accordance with this section. (b)Project proposals(1)Eligible entitiesAn entity that is eligible to receive a grant for a project under this section is—(A)a relevant local or Tribal government agency, research institution, or nonprofit organization with expertise required for the conservation of western monarch butterflies; and(B)any other entity, as determined appropriate by the Secretary, with the expertise required for the conservation of western monarch butterflies.(2)Federal partnership opportunitiesA State or Federal agency—(A)may not be a lead entity or receive a grant for a project under this section; but (B)may be included as a partner or collaborator on a project that receives a grant under this section.(3)Required elementsA proposal for a project under this section shall include—(A)a statement of the purposes of the project;(B)the name of the entity with overall responsibility for the project;(C)a description of—(i)the qualifications of the entity that will conduct the project;(ii)methods for project implementation and outcome assessment; and(iii)anticipated outcomes;(D)assurances that the project will be implemented in consultation with relevant wildlife management authorities, Indian Tribes, and other appropriate local government, State government, and Federal Government officials;(E)assurances that the conservation efforts outlined in the proposal do not conflict with food safety measures or practices;(F)information that demonstrates the clear potential of the project to contribute to the conservation and recovery of western monarch butterflies; and(G)such other information as the Secretary may require.(c)Project review and approvalThe Secretary shall annually— (1)solicit project proposals for funding under this section; and(2)review each proposal described in paragraph (1) on a timeline that recognizes the urgency of the declining number of western monarch butterflies to determine whether the proposal meets the criteria specified in subsection (d).(d)Criteria for approvalThe Secretary may approve a project proposal under this section if the proposal demonstrates a likelihood that the project will contribute to the conservation of western monarch butterfly populations in the wild.(e)Technical assistanceThe Secretary shall provide technical assistance for a project that receives a grant under this section.(f)Project reporting(1)In generalEach entity that receives a grant for a project under this section shall submit to the Secretary, at such intervals as the Secretary may require, reports that include any information that the Secretary determines is necessary to evaluate the progress and success of the project for the purposes of ensuring positive results, assessing problems, and fostering improvements.(2)Availability to State legislaturesEach entity that receives a grant for a project under this section shall submit each report under paragraph (1) to the State legislature of the State in which the project is conducted.(3)Availability to the publicThe Secretary shall make available to the public, in a timely manner—(A)each report submitted under paragraph (1); and (B)any other documents relating to projects for which a grant is provided under this section.5.Western Monarch Butterfly Rescue Fund(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Western Monarch Butterfly Rescue Fund.(b)Administrative expensesOf the amounts available in the Fund for each fiscal year, the Secretary may expend not more than 3 percent to pay the administrative expenses necessary to carry out this Act. (c)Authorization of appropriationsThere is authorized to be appropriated to the Fund $12,500,000 for each of fiscal years 2021 through 2025.6.Implementation of the western monarch butterfly conservation plan Of amounts available to the Secretary that are not otherwise obligated, the Secretary shall transfer to the National Fish and Wildlife Foundation $12,500,000 for each of fiscal years 2021 through 2025 to facilitate the implementation of the Western Monarch Butterfly Conservation Plan prepared by the Western Association of Fish and Wildlife Agencies and dated January 2019. 7.Report to Congress(a)In generalNot later than January 31 of each year, the Secretary shall submit to Congress a report describing the status of western monarch butterflies, including, with respect to the year for which the report is submitted—(1)a summary of the projects for which the Secretary of Agriculture has provided funding under section 4 and an evaluation of those projects; and(2)a summary of the projects for which the Secretary has provided funding through the Western Monarch Butterfly Conservation Plan prepared by the Western Association of Fish and Wildlife Agencies and dated January 2019.(b)Provision of information by the Department of the InteriorTo facilitate the preparation of each report under subsection (a), the Secretary of Agriculture shall provide to the Secretary information relating to projects described in paragraph (1) of that subsection.